DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner acknowledges Applicant’s cancellation of Figure 7.
Election/Restrictions
Applicant's election with traverse of the invention of Species III (a third species wherein the machine interface defines a plurality of inlets, each of which feeds into its own stem channel, curved channel, and into its own outlet as set forth in Figures 4A-4C) in the reply filed on 6/28/2019 was previously acknowledged. 
Claims 2, 4, 10-17, 19-20, and 22 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/28/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3, 7-9, 18, and 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, lines 10-11, Applicant sets forth “a curved channel extending radially outward, relative to the rotational axis, from the stem channel to the outlet.”  It is noted that the word “radially” is never used in the specification. Moreover, when observing Figure 4A, note that though Figure 4A is described as a cross-section, there is no indication that this is a cross-section through the center of the tool — such that one of ordinary skill in the art would not truly know if a vertical line in Figure 4A was radial relative to a central rotational axis or not.
As seen in the annotated figure below that shows an end view of a circular cutter, a person of ordinary skill in the art cannot know for certain whether the cross-sectional view of Figure 4A is located though the rotation axis (the cross section at plane B as shown below) or whether the cross-sectional view of Figure 4A is located through some other plane (such as the cross section at plane A as shown below).  If the cross-sectional view of Figure 4A is located at plane A as shown below, for example, the curved channels 4062 and 4063 would not be “purely” radial, due to them not “pointing” at the center rotational axis.  Moreover, 4061 and 4064 do not appear to have longitudinal axes that extend radially relative to that axis, either, regardless of where the cross-sectional plane of Figure 4A is taken.
claim 18, line 13; claim 18, line 15; and claim 18, line 16.

    PNG
    media_image1.png
    296
    406
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan Publication No. JP-3025383-U (hereinafter JP '383).
Please note that JP '383 was previously cited on the PTO-892 mailed on 11/10/2020.  Applicant is noted to make notice of the previously provided English Translation of JP '383.
Claim 18:  Figure 1 of JP '383 shows therein a tooling assembly (50) which in and of itself is a tool (50).  The tool (50) has a machine interface at a cylindrical shank portion end (52), and said tool (50) defines multiple outlets at a blade part (56) end thereof.  Be advised that the tool (50) is “disposed about a rotational axis.”  As such, when machining a given workpiece, for example, 
	Also, four internal passages (64) are defined within the tool (50).  Examiner notes that the four internal passages (64) include a first internal passage (64) having a first stem channel that is connected to a first inlet, and a first curved channel.  Figure 1 of JP '383 has been annotated and provided below so as to show the first stem channel and the first curved channel.  Be advised that the first internal passage (64) has an inflection point at which the first stem channel transitions to the first curved channel.  As annotated Figure 1 shows therein, the first curved channel extends radially outward relative to the rotational axis from the first stem channel to the first outlet.  This is because in traversing the distance from the first stem channel (from the inflection point) to the first outlet, the first curved channel is separated by a radial distance from the rotational axis.  
Additionally/alternatively, note that said first curved channel follows an arcuate, non-linear path that does not extend purely vertically with respect to Figure 1, and which path has at least a radial dimensional component that extends outward and radial relative to the rotational axis from said first stem channel.  


    PNG
    media_image2.png
    998
    1006
    media_image2.png
    Greyscale

	Please note that the four internal passages (64) also include a second internal passage (64) having a second stem channel that is connected to a second inlet, and a second curved channel.  Figure 1 has been annotated and provided below so as to show the second stem channel and the second curved channel.  Be advised that the second internal passage (64) has an inflection point at which the second stem channel transitions to the second curved channel.  Also, as annotated Figure 1 shows therein, the second curved channel extends radially outward relative to the 
Additionally/alternatively, said second curved channel follows an arcuate, non-linear path that does not extend purely vertically with respect to Figure 1, and which path has at least a radial dimensional component that extends outward and radial relative to the rotational axis from said second stem channel.  

    PNG
    media_image3.png
    995
    1090
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    995
    1015
    media_image4.png
    Greyscale

Please be advised that the third internal passage (64) has an inflection point at which the third stem channel transitions to the third curved channel.  As annotated Figure 1 of JP '383 shows therein, the third curved channel extends radially outward relative to the rotational axis from the third stem channel to the third outlet.  This is because in traversing the distance from the third 
Additionally/alternatively, said second curved channel follows an arcuate, non-linear path that does not extend purely vertically with respect to Figure 1, and which path has at least a radial dimensional component that extends outward and radial relative to the rotational axis from said second stem channel.  

Claim 21:  The tool (50) of JP '383 further includes a fourth internal passage (64) having a fourth stem channel that is connected to a fourth inlet, and a fourth curved channel that is connected to a fourth outlet.  Figure 1 has been annotated and provided below so as to show the fourth stem channel and the fourth curved channel.  The fourth internal passage (64) has an inflection point at which the fourth stem channel transitions to the fourth curved channel.  Note that fourth extends from the fourth stem channel (from the inflection point) to the fourth outlet.


    PNG
    media_image5.png
    995
    976
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tukala et al. (U.S. Patent No. 5,634,747 A), or in the alternative, under 35 U.S.C. 103 being unpatentable over Tukala et al. (U.S. Patent No. 5,634,747) in view of Winkler et al. (U.S. Patent No. 6,059,702 A).
Claim 1:  Figure 1 of Tukala shows a tooling assembly for a machine, the tooling assembly comprising a holder (15, 16) “disposed about a rotational axis.”  As such, when machining a given workpiece, for example, the tooling assembly is set in rotation about the rotational axis.  Note that that the holder (15, 16) includes a machine interface at the shank part end (15) thereof.  Regarding the machine interface, it is configured to engage with a spindle of the machine so as to be rotated about the rotational axis by the spindle.  
	The tooling assembly further comprises a tool body (11, 12) at the other end of said holder (15, 16).  As to the tool body (11, 12), it defines two outlets (21, 22) that can be seen in each of Figure 1 and Figure 2.  
	The tooling assembly also has two internal passages (17+23, 18+24) that are defined within and extend through the holder (15+16) and the tool body (11, 12).  Please be advised that the two internal passages (17+23, 18+24) are operable to have a coolant fluid flow within.  Also be advised that each internal passage (17+23, 18+24) has a respective stem channel (23, 24) and a respective curved channel (17, 18).  For example, Figure 1 shows internal passage 17+23 as having a stem channel (23) and a curved channel (17) that extends radially outward relative to the rotational axis from stem channel (23) to the associated outlet (21).  For example, it is noted that curve channel 17 follows an arcuate, non-linear path that does not extend purely vertically with respect to Figure 1, and which path has at least a radial dimensional component that extends 23; see Figures 1 and 2 together, noting also the location of associated outlet 21.
Note that claim 1 is drawn to a tooling assembly having an intended use or function with a machine having an automatic tool changing system, rather than being drawn to the combination of the tooling assembly and the machine having the automatic tool changing system.  That said, note that the tooling assembly shown in Tukala’s Figure 1 is considered to be inherently capable of being used with a machine having an automatic tool changing system, simply by clamping the shank part end (15) of the tooling assembly shown in Figure 1 into the clamping structure of a tool spindle of such a machine having an automatic tool changing system.  
In the alternative, in the event that it is held that the claim positively recites the machine having an automatic tool changing system that the tool assembly is to be for, note that Winkler teaches (see Figures 1-2) such a machine (10) having an automatic tool changing system (13) wherein a tooling assembly (17, 18, 19) is clamped by the tool changing system (13) to a tool receptacle (21) of a spindle (12).  Note that the machine (10) has a duct (126) through which coolant is supplied to a bore (132) extending through the tooling assembly (17, 18, 19).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tooling assembly of Tukala with the machine (10) that includes an automatic tool changing system (13) of Winkler, in order to provide a means that provides coolant fluid to the tooling assembly of Tukala, that also sets said tooling assembly of Tukala in rotation for workpiece processing via the spindle (12), and that additionally provides the advantage of tool changing.    

Claim 3:  Tukala discusses that is known to make drills on a steel body [column 1, lines 33-34]. As such, it is considered to have been inherent to have made the holder (15+16) and tool body Additionally/Alternatively, should it be held that it is not inherent that the holder (15+16) and tool body (11, 12) be made of steel, then it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the holder (15+16) and tool body (11, 12) of Tukala (Figures 1-2) of steel, as such is known in the prior art as taught by Tukala [see column 1, lines 33-34], noting that such amounts to the simple substitution of one known element (steel) for another (the material Tukala’s (15+16) and tool body (11, 12) are made of) in order to obtain the predictable result of the tooling assembly of Tukala being made of a known material (steel) and retaining its ability to function as a drill.
Claim 7:  As was stated within the rejection of claim 1, the tooling assembly comprises two internal passages (17+23, 18+24) that are defined within and extend through the holder (15+16) and the tool body (11, 12).
Claim 8:  While the machining interface defines a plurality of inlets (the inlet of stem channel 23 and the inlet of stem channel 24), the tool body (11, 12) defines a plurality of outlets (21, 22).  
	Please be advised that both internal passages (17+23, 18+24) extend from a respective/ corresponding inlet from among the aforementioned plurality of inlets (see Figure 1) to a corresponding outlet (21, 22) from among the plurality of outlets (21, 22) (see Figures 1 and 2).  
Please note that stem channel 23 of internal passage 17+23 fluidly couples to the corresponding inlet, and curved channel 17 of internal passage 17+23 fluidly couples to corresponding outlet 21.  
24 of internal passage 18+24 fluidly couples to the corresponding inlet, and curved channel 18 of internal passage 18+24 fluidly couples to corresponding outlet 22.  

Claim 9:  Together, the two internal passages (17+23, 18+24) have a plurality of curved channels (17, 18) that each fluidly couple to a respective outlet (21, 22) from among the plurality of outlets (21, 22).  Note that the plurality of curved channels (17, 18) branch from the stem channels (23, 24).  

Response to Arguments
With respect to the Election Requirement in the arguments filed on 2/9/2021, Applicant argues the following:
Specifically, the Election Requirement was about selecting the geometry of the internal passages and did not mention or require anything to do with the number of cutting diameters of the tool. Applicant submits that the Office cannot later introduce new requirements for the election without issuing a new Election Requirement and affording the Applicant to select between the new criteria. 

	Applicant’s argument has been considered, but is not persuasive.   In contrast to Applicant’s assertions, the Election Requirement was not about selecting the geometry of the internal passages.  Rather, the Election Requirement was about selecting between five species, including Species I as set forth in Figure 2, Species II as set forth in Figure 3 (though apparently referred to as a third species in the Requirement for Election mailed on 5/24/2019), Species III as set forth in Figures 4A-4C, Species IV as set forth in Figure 5, and Species V as set forth in Figure 6.  Please note that the phrase, “cutting diameters” is never actually used within the specification, and a species with plural “cutting diameters” is not shown in the figures.  As such, it would not appear possible for the previous Examiner to “mention or require anything to do 
With respect to the Election Requirement, Applicant also argues the following:
Furthermore, the search and examination of the same internal passage geometry shown in Figure 4A, but in a multi-diameter tool does not rise to a serious burden.  

Applicant’s argument regarding series burden has been considered, but is not persuasive.  
According to MPEP § 808.02.
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required...

Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A)    Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B)    A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C)    A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.  The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
Please note that it is only necessary to show one of A, B, or C to establish burden.  In the instant case, C would apply, as at the very least, different search queries would be necessary to search the same internal passage geometry shown in Figure 4A, but in a multi-diameter tool.  Thus, Applicant’s argument is not persuasive.  
With respect to the Election Requirement, Applicant also argues the following:
Furthermore, FIGS. 2-6 illustrate the specific features of the cooling passages for any cutting tool by showing these features on a generic, schematic illustration of a cutting tool. Since the specification makes it clear that the cutting tool of these figures can be a 

	Applicant’s argument has been considered, but is not persuasive.  Examiner respectfully disagrees with Applicant’s assertion that “FIGS. 2-6 illustrate the specific features of the cooling passages for any cutting tool.”  This is because each of the figures corresponds to a specific cutting assembly.  Figure 2, for example, corresponds to a specific cutting assembly whilst Figure 3 corresponds to a different specific cutting assembly.  As to Figures 4A-4C they correspond to yet another different specific cutting assembly, and this cutting assembly is not shown as a multi-diameter cutting tool.  
Also, Examiner respectfully disagrees that “the specification makes it clear that the cutting tool of these figures can be a multi-diameter cutting tool, the elected species of FIG. 4A clearly included multi-diameter cutting tools.”  In the specification there is no specific disclosure of the elected species (Species III as set forth in Figures 4A-4C) being a multi-diameter cutting tool.  Moreover, the disclosure in paragraph [0039] of the specification filed on 1/18/2018 corresponding to “the magazine 106 may store tooling assemblies, such as multi-diameter boring bars and milling cutters with cutting inserts disposed on the cutter” is not a specific teaching that the elected species is a multi-diameter tool, for example.  Based on the foregoing, Applicant’s argument is not persuasive.  
With respect to the Election Requirement, Applicant also argues the following:
Applicant submits as evidence an Affidavit from inventor David Stephenson which states “as one of the inventors of the Pending Application and a person of skill in the art, it was my understanding at the time of filing that FIG. 4A was merely a schematic view of the internal channels of a schematic tool and did not represent specific dimensions of the outside of the overall tool and did not specifically represent a single-diameter tool any more than a multi-diameter tool. It was my understanding that 

Applicant’s argument has been considered, but is not persuasive.  While it may not have been intended at the time of filing for Figure 4A to specifically represent a single-diameter tool any more than a multi-diameter tool, it does not change the fact that Figure 4A shows therein a single diameter cutting assembly (400) through which a plurality of internal passages (4021 -4024) extend.  There is nothing in Figure 4A that would indicate that the cutting assembly (400) may instead be embodied as a multi-diameter cutting tool with a first cutting diameter and a second cutting diameter, for example.  Also, please note that the disclosure of paragraph [0043] is not in reference to elected Species III.  Rather paragraph [0043] discusses tooling assembly 200, which does not correspond to elected Species III.  As such, the disclosure of paragraph [0043] does not support Applicant’s position that Figure 4A is not limited to either single or multi-diameter tools.  Based on the foregoing, Applicant’s argument is not persuasive.  
With respect to the Election Requirement, Applicant also argues the following:
The Affidavit further attests that “multi-diameter cutting tools are well known in the art as having lubricant passages extending to the different cutting diameters to provide lubrication at each cutting diameter. Accordingly, it is further my opinion that a person of skill in the art would understand based on the disclosure (especially Paragraph [0043], the schematic nature of FIG. 4A, and the description as a whole), that the curved channels 4061 and 4064 would exit at a different cutting diameter than the curved channels 4062 and 4063 when used on a multi-diameter tool.” Thus, Applicant also submits that these features are supported by the originally filed application.

200, which does not correspond to elected Species III.  Also, Figure 4A does not show therein the cutting assembly (400) as having multiple diameters.  Moreover, the specification/description as a whole never provides discussion on multi-diameter tools in terms of how curved channels would exit.  Please note that disclosure must be explicit or inherent.  In this case, it was neither explicitly disclosed nor is it inherent that Figure 4A correspond to a multi-diameter tool in which curved channels 4061 and 4064 would exit at a different cutting diameter than the curved channels 4062 and 4063.  Based on the foregoing, Applicant’s argument is not persuasive.  
With respect to the Election Requirement, Applicant also argues the following:
The Office states that “the elected species of Figure 4A shows all of the outlets at the same diameter of the tooling assembly 400, and thus, claim 10 (and its dependent claims) does not read on the elected species.” Applicant respectfully disagrees. Applicant repeats and incorporates the arguments presented in the Response filed July 2, 2020 and additionally notes the following.

Please note that Examiner will now be incorporating in Applicant arguments presented in the Response filed July 2, 2020.
The original Election Requirement stated that the elected Species Ill was directed toward the machine interface defining “a plurality of inlets, each of which feeds into its own stem channel, curved channel, and into its own outlet.” In other words, the feature that was elected was a tool with multiple inlets going to corresponding channels and outlets. The Election Requirement was completely silent regarding restriction between such inlets and outlets being used on either a single diameter cutting tool or a multi-diameter cutting tool. The optional configuration of the cooling channels being used on a multi-diameter cutting 

The Office cannot now redefine the species or require a new restriction between sub-species features without also rescinding the Final Office Action and permitting the Applicant an opportunity to make a proper election to such new restriction criteria. Accordingly, Claim 10 was improperly withdrawn and ignored. Applicant respectfully submits that the finality of the pending Final Office Action must be rescinded.

Applicant’s above argument has been considered, but is not persuasive.  This is because Applicant was not electing a feature but a species.  Applicant elected Species III, which is directed toward a cutting assembly (400) that is a single diameter cutting tool.  This is evident in Figure 4A.  Note, for example, how in Figure 4A that the outlets are all at the same diameter of the cutting assembly (400).  Be advised that in the specification there is no specific disclosure of the elected species (Species III as set forth in Figures 4A-4C) being a multi-diameter cutting tool.  Moreover, none of Figures 4A-4C show elected Species III as being a multi-diameter tool.  While Applicant, for example, disclosed in paragraph [0039] of the specification that “the magazine 106 may store tooling assemblies, such as multi-diameter boring bars and milling cutters with cutting inserts disposed on the cutter”, such disclosure is not a specific teaching that the elected species (Species III as set forth in Figures 4A-4C) is a multi-diameter tool.  
Furthermore, Applicant did not discuss cooling channels/internal passages with respect to multi-diameter cutting tools.  As such, it would not appear possible for the previous Examiner to have accounted for “inlets and outlets being used on either a single diameter cutting tool or a multi-diameter cutting tool” in the Election Requirement mailed on 5/24/2019.  Lastly, Examiner respectfully disagrees with Applicant’s assertion that the Office “redefine[d] the species or require[d] a new restriction between sub-species features.”  Examiner reiterates that Applicant 
The arguments presented in the Response filed July 2, 2020 also argued the following.
Notwithstanding this, Applicant has amended Claim 10 to remove any ambiguity that it already fit within the elected species by clarifying that each internal passage has its own inlet and outlet. Applicant notes that this is the exact, and sole, requirement placed by the Office on the elected species of FIGS. 4A-4C. Applicant submits that none of the cited references disclose or render obvious such a multi-diameter tool as claimed.

Applicant’s argument has been considered, but is not persuasive.  The elected species (Species III as set forth in Figures 4A-4C) is not directed toward a multi-diameter tool.  Rather, the elected species is directed toward a cutting assembly (400), which is a single diameter cutting tool.  This is evident in Figure 4A.  Examiner reiterates how in Figure 4A that the outlets are all at the same diameter of the cutting assembly (400).  Examiner also reiterates that in the specification there is no specific disclosure of the elected species (Species III as set forth in Figures 4A-4C) being a multi-diameter cutting tool.  Moreover, none of Figures 4A-4C show elected Species III as being a multi-diameter tool.  While Applicant, for example, disclosed in paragraph [0039] of the specification that “the magazine 106 may store tooling assemblies, such as multi-diameter boring bars and milling cutters with cutting inserts disposed on the cutter”, such disclosure is not a specific teaching that the elected species (Species III as set forth in Figures 4A-4C) is a multi-diameter tool.  Based on the foregoing, it is inaccurate to say that “each internal passage has its own inlet and outlet…is the exact, and sole, requirement placed by the Office on the elected species of FIGS. 4A-4C.”  In other words, it is required that a claimed 
With respect to the Rejections Under 35 U.S.C. 112(a), Applicant argues the following:
Specifically, the Office states that the language “a curved channel extending radially outward, relative to the rotational axis, from the stem channel to the outlet” does not satisfy the written description requirement. The Office states that “radially” is not used in the specification and “there is no indication that [FIG. 4A] is a cross-section through the center of the tool — such that one of ordinary skill in the art would not truly know if a vertical line in Figure 4A was radial relative to a central rotational axis or not.” The Office then suggests that “a person of ordinary skill in the art cannot know for certain whether the cross-sectional view of Figure 4A is located through the rotational axis (the cross section at plane B as shown below) or whether the cross-sectional view of Figure 4A is located through some other plane (the cross section at plane A as shown below).”


    PNG
    media_image6.png
    287
    607
    media_image6.png
    Greyscale

Applicant respectfully disagrees and notes that “[t]o satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”



As noted in the Affidavit:
“it is standard practice in drawing mechanical components that a cross-section of a component that rotates about an axis is always taken along the central axis if not specifically noted as being along a different plane or line.  For two dimensional drawings for rotating tooling assemblies, a side-view cross section through the tool axis is normally presented, with a second cross section normal to the axis (e.g., plane (A) from the Examiner’s diagram above) added to the right (only if needed) to show any details which are not rotationally symmetrical.”

Applicant’s argument has been considered, but is not persuasive.  This is because arguing that something is standard practice does not mean that the particular cross-section in question, the cross-section of Figure 4A, is necessarily located through the rotational axis unless indicated otherwise.  Noting this, each application should be considered individually, and the details surrounding the cross-section of Figure 4A must be considered on their own.  
Also, with respect to the cross-section of Figure 4A, it is neither inherent or nor is explicit disclosure provided for said cross-section to be located through the rotational axis.  Thus, a person of ordinary skill in the art cannot know for certain whether the cross-sectional view of Figure 4A is located through the rotational axis (the cross section at plane B as shown in the above diagram) or whether the cross-sectional view of Figure 4A is located through some other 
With respect to the Rejections Under 35 U.S.C. 112(a), Applicant also argues the following:
As further attested in the Affidavit, “[t]he tools described and shown in the Pending Application rotate about an axis and a person of skill in the art would understand that the tools of the pending application rotate about a rotational axis down the center of the tool. The specification and drawings do not specify that the cross-section is taken down any other line or plane besides the central rotational axis.”
	
Applicant’s argument has been considered, but is not persuasive.  While “the specification and drawings do not specify that the cross-section is taken down any other line or plane besides the central rotational axis,” the same specification and drawings also do not specify/disclose the cross-section of Figure 4A as being located through the rotational axis.  Thus, explicit disclosure is not provided concerning the cross-section of Figure 4A being located through the rotation axis.
With respect to the Rejections Under 35 U.S.C. 112(a), Applicant also argues the following:
As further attested to in the Affidavit, “it was my understanding at the time of filing that the disclosure of the Pending Application already described, in sufficient detail for a person of ordinary skill in the art to understand, that the cross-section of FIG. 4A was taken through the central rotational axis of the tool and that the channels (4061 -4064) curved radially outward relative to the rotational axis of the tool.”

As such, Applicant submits that a person of skill in the art would know that the only reasonable interpretation of the cross-section of FIG. 4A is that the cross-section is taken through the central rotational axis of the tool similar to that indicated by plane (B) in the Examiner’s diagram. Accordingly, a person of skill in the art would understand that the channels (4061 -4064) curve radially outward relative to the 

Applicant’s argument has been considered, but is not persuasive.  While Examiner appreciates the above attestation, such attestation does not remove the possibility that said cross-section extends through a plane offset from the rotational axis of the cutting assembly.  Noting again that it is neither inherent nor is explicit disclosure provided for said cross-section of Figure 4A to be located through the rotational axis, support is not there for “a curved channel extending radially outward, relative to the rotational axis, from the stem channel to the outlet.”  Therefore, in contrast to Applicant’s arguments, a person of ordinary skill in the art would not “understand that the channels (4061 -4064) curve radially outward relative to the rotational axis of the tool as claimed and that the inventor had possession of the claimed invention at the time the application was filed.”  
With respect to the rejection of Claim 18 and JP '383, Applicant argues the following:
Applicant notes that JP ‘383 discloses a drill with lubrication channels (64) that extend in a helical path about the central rotational axis. This helical path maintains a constant radial distance from the rotational axis of the tool. A constant radius helical path such as that of the channels (64) of JP ‘383, extends simultaneously in the circumferential direction and axial direction relative to the central rotational axis but the radial distance from the axis remains constant. As such, none of the channels (64) of JP ‘383 extend radially outward relative to the rotational axis of the tool since they maintain a constant distance from the axis as they rotate about the axis. 

Applicant’s argument has been considered, but is not persuasive.  This is because there is nothing in claim 18 that precludes the first, second, and third curved channels from maintaining a constant a radial distance with respect to the rotational axis.  Applicant does not, for example, 
Noting this, since each of the first, second, and third curved channels maintains a radial distance away from the rotational axis, each of said first, second, and third curved channels does indeed extend radially outward relative to the rotational axis of the tool (50).  Additionally/ alternatively, each of the first, second, and third curved channels follows an arcuate, non-linear path that does not extend purely vertically with respect to Figure 1 of JP ‘383, and which path has at least a radial dimensional component that extends outward and radial relative to the rotational axis from said first stem channel.  Based on the foregoing, each of the first, second, and third curved channels extends radially relative to the rotational axis, and as such, the corresponding limitations of claim 18 are satisfied.
With respect to the rejection of Claim 18 and JP '383, Applicant argues the following:
Applicant submits as evidence herewith the Affidavit from David Stephenson, which explains this and further explains:
The description in JP ‘383 of how the channels (64) are manufactured also makes it clear that the channels (64) maintain a constant radial distance from the axis of rotation and do not extend radially outward relative thereto. Specifically, Paragraph [0029] of JP ‘383 describes that the tool blank 72 is formed “by a torsional extrusion molding device 70 shown in FIG. 3. A twist extrusion molding machine 70 is constituted substantially in the same manner as the twist extrusion molding machine 42 of FIG. 10, and an extrusion molding die 78 is provided in which 4 guide projections 74 spirally twisted in the same direction as the twist groove 54.” Paragraph [0029] goes on to describe that “[e]ach of the 4 guide projections 74 and the core 80 is provided so as to be shifted in phase by 90°. In a tool material 72 formed by a twist extrusion molding apparatus 70, 4 torsion fluid supply holes 64 are provided in an inside by a core 80 at approximately equal angular intervals (90° 

The Affidavit continues by explaining the fact that the type of twist extrusion molding machines shown in JP ‘383 are not capable of producing channels that curve radially outward relative to the central rotational axis of the tool as claimed. As such, JP ‘383 not only is silent regarding the features of Claim 18, but JP ‘383 provides no teaching or motivation or reasonable expectation of success for modifying JP ‘383 to arrive at the device of Claim 18 as the only methods of manufacture disclosed in JP ‘383 are not capable of producing the claimed device. Instead, the portions of the channels identified by the Office are all at the same radial distance from the central rotational axis of the drill of JP ‘383.

Applicant’s argument has been considered, but is not persuasive.  Like what was noted above, there is nothing in claim 18 that precludes the first, second, and third curved channels from maintaining a constant a radial distance with respect to the rotational axis.  Again, Applicant doesn’t, for example, recite any limitation corresponding to a required increase in radial distance relative to the rotational axis when it comes to the first, second, and third curved channels.  Thus, it is immaterial as to whether “the channels (64) maintain a constant radial distance from the axis of rotation.”  
Noting this, since each of the first, second, and third curved channels maintains a radial distance away from the rotational axis, each of said first, second, and third curved channels does indeed extend radially outward relative to the rotational axis of the tool (50).  Additionally/ alternatively, each of the first, second, and third curved channels follows an arcuate, non-linear path that does not extend purely vertically with respect to Figure 1 of JP ‘383, and which path has at least a radial dimensional component that extends outward and radial relative to the rotational axis from said first stem channel.  Based on the foregoing, each of the first, second, 
Please note as Applicant does not claim a method of making the claimed tool assembly, Applicant’s arguments concerning method of manufacture of JP '383, e.g. twist extrusion, are moot.  Lastly, as Examiner is rejecting claim 18 under 35 U.S.C. 102(a)(1), Applicant’s arguments concerning modification of JP '383 are also moot.  
With respect to the rejection of Claim 1 and Tukala, Applicant argues the following:
Applicant notes that, similar to JP ‘383, Tukala discloses a drill with lubrication channels (17 and 18) that extend in a helical path that maintains a constant radial distance from the rotational axis of the tool. A constant radius helical path such as that of the channels (17 and 18) of Tukala, extends simultaneously in a circumferential direction and axial direction relative to the axis. The radial distance from the axis remains constant. As such, none of the channels (17 and 18) of Tukala extend radially outward relative to the rotational axis of the tool since they maintain a constant distance from the axis as they rotate about the axis.  Applicant submits as evidence herewith the Affidavit from David Stephenson, which explains this and further explains:

The description in Tukala of how the channels (17 and 18) are manufactured also makes it clear that the channels (17 and 18) maintain a constant radial distance from the axis of rotation and do not extend radially outward relative thereto. Specifically, Column 2, Lines 44-55 of Tukala describes that “a cylindrical drill blank with two straight parallel axial channels” is “mounted in two chucks (27, 28),” then “heated between the chucks by an induction coil (26)” and then “twisted a predetermined angle with the chucks.”

The Affidavit continues by explaining the fact that the type of heating and twisting process used to manufacture the drills of Tukala are not capable of producing channels that curve radially outward relative to the central rotational axis of the tool as claimed. As such, Tukala not only is silent regarding the features of Claim 1, but Tukala provides no teaching or motivation or reasonable expectation of success for modifying Tukala to arrive at the device of Claim 1 as the only methods of manufacture disclosed in Tukala are not capable of producing the claimed device.

	

	Please note as Applicant does not claim a method of making the claimed tool assembly, Applicant’s arguments concerning the method of forming Tukala’s tool assembly, e.g. heating and twisting, are moot.
With respect to the Affidavit Under 37 CFR 1.132, the following is stated:
It is my understanding that the Examiner considers that “there is no indication that [FIG. 4A] is a cross-section through the center of the tool — such that one of ordinary skill in the art would not truly know if a vertical line in Figure 4A was radial relative to a central axis or not,” and that “a person of ordinary skill in the art cannot know for certain whether the cross-sectional view of Figure 4A is located through the rotation axis (the cross section at plane B as shown below) or whether the cross-sectional view of Figure 4A is located through some other plane (the cross section at plane A as shown below).”

    PNG
    media_image6.png
    287
    607
    media_image6.png
    Greyscale

However, it is standard practice in drawing mechanical components that a cross-section of a component that rotates about an axis is always taken along the central axis if not specifically noted as being along a different plane or line.  For two dimensional drawings for rotating tooling assemblies, a side-view cross section through the tool axis is normally presented, with a second cross section normal to the axis (e.g., plane (A) from the Examiner’s diagram above) added to the right (only if needed) to show any details which are not rotationally symmetrical.

The above statement from Inventor’s affidavit has been considered, but is not persuasive.  This is because stating that something is standard practice does not mean that the particular cross-section in question, the cross-section of Figure 4A, is necessarily located through the rotational axis unless specifically noted otherwise.  Noting this, each application should be considered individually, and the details surrounding the cross-section of Figure 4A must be considered on their own.  
As to the cross-section of Figure 4A it is neither inherent or nor is explicit disclosure provided for said cross-section to be located through the rotational axis.  Therefore, a person of ordinary skill in the art cannot know for certain whether the cross-sectional view of Figure 4A is 
With respect to the Affidavit Under 37 CFR 1.132, the following also is stated:
The tools described and shown in the Pending Application rotate about an axis and a person of skill in the art would understand that the tools of the ending application rotate about a rotational axis down the center of the tool. The specification and drawings do not specify that the cross-section is taken down any other line or plane besides the central rotational axis.

Therefore, it is my opinion that a person of skill in the art would know that the only reasonable interpretation of the cross-section of FIG. 4A is that the cross-section is taken through the central axis of the tool similar to that indicated by plane (B) in the Examiner's diagram above.

Accordingly, a person of skill in the art would understand that the channels (4061-4064) curve radially outward relative to the rotational axis of the tool.

The above statement from Inventor’s affidavit has been considered, but is not persuasive.   First, while each of the disclosed cutting assemblies may rotate about a respective rotational axis, such statement is not evidence of the cross-section of Figure 4A being located through the rotational axis associated with the cutting assembly (400) of Figure 4A.  Please note while “the specification and drawings do not specify that the cross-section is taken down any other line or plane besides the central rotational axis,” the same specification and drawings also do not specify/disclose the cross-section of Figure 4A as being located through the rotational axis.  Thus, explicit disclosure is not provided concerning the cross-section of Figure 4A being located through the rotational axis.  As such, the possibility remains that said cross-section extends through a plane offset from the rotational axis of the cutting assembly.  Noting this, a person of ordinary skill in the art would not be able to arrive at the conclusion that “the cross-section is taken through the central axis of the tool similar to that indicated by plane (B) in the Examiner's diagram above.”  1-4064) curve radially outward relative to the rotational axis of the tool.”  
With respect to the Affidavit Under 37 CFR 1.132, the following also is stated:
As one of the inventors of the Pending Application and as a person of skill in the art, it was my understanding at the time of filing that the disclosure of the Pending Application already described, in sufficient detail for a person of ordinary skill in the art to understand, that the cross-section of FIG. 4A was taken through the central rotational axis of the tool and that the channels (4061 -4064) curved radially outward relative to the rotational axis of the tool.”

The above statement from Inventor’s affidavit has been considered, but is not persuasive.   Examiner reiterates that the possibility remains that said cross-section extends through a plane offset from the rotational axis of the cutting assembly.  Noting again that it is neither inherent nor is explicit disclosure provided for said cross-section of Figure 4A to be located through the rotational axis, support is not there for “a curved channel extending radially outward, relative to the rotational axis, from the stem channel to the outlet.”  Therefore, a person of ordinary skill in the art would not “understand that the channels (4061 -4064) curve radially outward relative to the rotational axis of the tool.”   
With respect to the Affidavit Under 37 CFR 1.132, the following also is stated:
Furthermore, as one of the inventors of the Pending Application and a person of skill in the art, it was my understanding at the time of filing that FIG. 4A was merely a schematic view of the internal channels of a schematic tool and did not represent specific dimensions of the outside of the overall tool and did not specifically represent a single-diameter tool any more than a multi-diameter tool. It was my understanding that Paragraph [0043] of the Pending Application, which states “{while the tooling assembly 200 is illustrated as having a tool body formed like a cutting tool with inserts, the tooling 

The above statement from Inventor’s affidavit has been considered, but is not persuasive.    While the Inventor may not have intended at the time of filing for Figure 4A to specifically represent a single-diameter tool any more than a multi-diameter tool, it does not change the fact that Figure 4A shows therein a single diameter cutting assembly (400) through which a plurality of internal passages (4021 -4024) extend.  There is nothing in Figure 4A that would indicate that the cutting assembly (400) may instead be embodied as a multi-diameter cutting tool featuring each of a first cutting diameter and a second cutting diameter, for example.  Please note that the disclosure of paragraph [0043] is not in reference to elected Species III.  Rather paragraph [0043] discusses tooling assembly 200, which does not correspond to elected Species III.  As such, the disclosure of paragraph [0043] does not support Inventor’s position that Figure 4A is not limited to either single or multi-diameter tools.  
With respect to the Affidavit Under 37 CFR 1.132, the following also is stated:
Furthermore, multi-diameter cutting tools are well known in the art as having lubricant passages extending to the different cutting diameters to provide lubrication at each cutting diameter. Accordingly, it is further my opinion that a person of skill in the art would understand based on the disclosure (especially Paragraph [0043], the schematic nature of FIG. 4A, and the description as a whole), that the curved channels 4061 and 4064 would exit at a different cutting diameter than the curved channels 4062 and 4063 when used on a multi-diameter tool.
200, which does not correspond to elected Species III.  Also, Figure 4A does not show therein the cutting assembly (400) as having multiple diameters.  Moreover, the specification/description as a whole never provides discussion upon multi-diameter tools in terms of how curved channels would exit.  Examiner notes that disclosure must be explicit or inherent.  In this case, it was neither explicitly disclosed nor is it inherent that Figure 4A correspond to a multi-diameter tool in which curved channels 4061 and 4064 would exit at a different cutting diameter than the curved channels 4062 and 4063.  
With respect to the Affidavit Under 37 CFR 1.132, the following is stated:
It is clear from the drawings of JP ‘383 that the lubrication channels (64) of JP ‘383 extend in a helical path that maintains a constant radial distance from the rotational axis of the tool. A constant radius helical path such as that of the channels (64) of JP ‘383, extends in a circumferential direction and axial direction relative to the axis. The radial distance from the axis remains constant. As such, none of the channels (64) of JP ‘383 extend radially outward relative to the rotational axis of the tool since they maintain a constant distance from the axis as they rotate about the axis.
The above statement from Inventor’s affidavit has been considered, but is not persuasive.  This is because there is nothing in claim 18 that precludes the first, second, and third curved channels from maintaining a constant a radial distance with respect to the rotational axis.  Examiner notes that claim 18 does not, for example, recite any limitation corresponding to a required increase in radial distance relative to the rotational axis when it comes to the first, second, and third curved channels.

With respect to the Affidavit Under 37 CFR 1.132, the following is also stated:
The description in JP ‘383 of how the channels (64) are manufactured also makes it clear that the channels (64) maintain a constant radial distance from the axis of rotation and do not extend radially outward relative thereto. Specifically, Paragraph [0029] of JP ‘383 describes that the tool blank 72 is formed “by a torsional extrusion molding device 70 shown in FIG. 3. A twist extrusion molding machine 70 is constituted substantially in the same manner as the twist extrusion molding machine 42 of FIG. 10, and an extrusion molding die 78 is provided in which 4 guide projections 74 Spirally twisted in the same direction as the twist groove 54.” Paragraph [0029] goes on to describe that “[e]ach of the 4 guide projections 74 and the core 80 is provided so as to be shifted in phase by 90°. In a tool material 72 formed by a twist extrusion molding apparatus 70, 4 torsion fluid supply holes 64 are provided in an inside by a core 80 at approximately equal angular intervals (90° intervals) around an axis, and 4 Spiral grooves 88 are formed on an outer peripheral surface due to a guide projection 74.”

I am familiar with twist extrusion molding machines similar to those described in JP ‘383. As described in JP ‘383, such twist extrusion molding machines form helical cooling channels by forcing soft drill material past protrusions that block the drill material in specific locations to form the channels. The protrusions rotate about the 

The above statement from Inventor’s affidavit has been considered, but is not persuasive.  
Like what was noted above, there is nothing in claim 18 that precludes the first, second, and third curved channels from maintaining a constant a radial distance with respect to the rotational axis.  Again, Applicant doesn’t, for example, recite any limitation corresponding to a required increase in radial distance relative to the rotational axis when it comes to the first, second, and third curved channels.  Thus, it is immaterial as to whether “the channels (64) maintain a constant radial distance from the axis of rotation.”  
Noting this, since each of the first, second, and third curved channels maintains a radial distance away from the rotational axis, each of said first, second, and third curved channels does indeed extend radially outward relative to the rotational axis of the tool (50).  Additionally/ alternatively, each of the first, second, and third curved channels follows an arcuate, non-linear path that does not extend purely vertically with respect to Figure 1 of JP ‘383, and which path has at least a radial dimensional component that extends outward and radial relative to the rotational axis from said first stem channel.  Based on the foregoing, each of the first, second, and third curved channels extends radially relative to the rotational axis, and as such, the corresponding limitations of claim 18 are satisfied.
Please note as Applicant does not claim a method of making the claimed tool assembly, the arguments concerning the method of manufacture of JP '383, e.g. twist extrusion, and the machine on which the tool (50) is formed, e.g. a twist extrusion molding machine (70), are moot.  
Lastly, with respect to the Affidavit Under 37 CFR 1.132, the following is stated:
It is clear from the drawings of Tukala that the lubrication channels (17 and 18) of Tukala extend in a helical path that maintains a constant radial distance from the rotational axis of the tool. A constant radius helical path such as that of the channels (17 and 18) of Tukala, extends in a circumferential direction and axial direction relative to the axis. The radial distance from the axis remains constant. As such, none of the channels (17 and 18) of Tukala extend radially outward relative to the rotational axis of the tool since they maintain a constant distance from the axis as they rotate about the axis.

The description in Tukala of how the channels (17 and 18) are manufactured also makes it clear that the channels (17 and 18) maintain a constant radial distance from the axis of rotation and do not extend radially outward relative thereto. Specifically, Column 2, Lines 44-55 of Tukala describes that “a cylindrical drill blank with two straight parallel axial channels” is “mounted in two chucks (27, 28),” then “heated between the chucks by an induction coil (26)” and then “twisted a predetermined angle with the chucks.”

I am familiar with the manufacture of drill tools by heating and twisting, similar to those described in Tukala. As described in Tukala, such twisting of the parallel channels form helical cooling channels that remain at a constant distance from that axis. As such, the method of forming cooling channels described in Tukala would not produce cooling channels that curve radially outward relative to the rotational axis of the tool.

The above statement from Inventor’s affidavit has been considered, but is not persuasive.  This is because there is nothing in claim 1 that precludes the curved channel from maintaining a constant a radial distance with respect to the rotational axis.  Claim 1 does not, for example, recite any limitation corresponding to a required increase in radial distance relative to the rotational axis when it comes to the first, second, and third curved channels.  Noting this, said curved channel simply needs to extend radially outward in some manner relative to the rotational axis.  With respect to Tukala, each of the curved channels (17, 18) does this, as each of said curved channels 
Please note as Applicant does not claim a method of making the claimed tool assembly, the arguments concerning the method of forming the tool assembly of Tukala, e.g. heating and twisting, are moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Ning (U.S. PG Publication No. 2018/0185939 A1), which shows in at least Figures 1-3 thereof a stem channel (20) from which a plurality of curved channels (26, 26) extend radially outward.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722